DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 4/28/2021. Currently, claims 1-4, 6 and 8-41 are pending in the application. Claims 15-23 and 30-40 are withdrawn and not examined at this point. Claims 5 and 7 are cancelled by Applicant. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
 
Response to Arguments
Applicant’s amendment to the specification is sufficient to overcome the previous objection to the specification.
Applicant’s amendment to claim 27 is sufficient to overcome the previous rejection of claim 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Vilsmeier et al. is not capable of tightening or loosening a fit of a preform with respect to anatomy of a patient while the frame is coupled to the support, the examiner respectfully disagrees. As detailed below, Vilsmeier et al. is capable of providing adjustment on one longitudinal leg 41 of the head ring 40 while the mask 10 and opposite strips 20, 30 remain coupled to the other, opposite longitudinal leg 41 of the head ring 40 (and therefore, also coupled to the head support 51 via the opposite longitudinal leg 41).
Applicant further argues that Vilsmeier et al. only teaches moving the front and back mask parts 10 together, and not independently of each other. In response, the examiner again respectfully disagrees and notes that Vilsmeier et al. teaches in column 3, lines 45-53, columns 3-4, lines 63-2, column 7, lines 1-4 and column 9, lines 12-17 that spacing strips 28 permit adjustment of the front mask part 10 relative to the rear mask part 10.
In response to Applicant’s argument that Bogdanov et al. does not teach that the adjusting is adjustment of a discrete distance, in predetermined increments, the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of copending Application No. 16/223,848 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vilsmeier et al. (US 5,702,406) (first interpretation).
In regards to claim 1, Vilsmeier et al. teaches in Figures 6 and 7 at least one preform (front mask part 10; taught in column 5, lines 64-65 to be made of thermoplastic material; column 4, lines 29-33 teaches that the thermoplastic material is softened (or, melts) in warm water; “warm” can be considered a low temperature inasmuch as it is a lower temperature than a hot temperature) formed from a low melting temperature thermoplastic, the at least one preform (front mask part 10) being configured to be formed to the anatomy of the patient (as shown in Figure 6; mask 10 is taught in the abstract to be “individually adapted to the anatomical contours of a patient”); at least one frame (20, 30) coupled (as shown in Figures 6 and 7) to the at least one preform (front mask part 10); at least one support (head support 51) configured to support the anatomy of the patient (head support 51 is taught in column 7, lines 48-49 to be “for the lock) the strips 20, 30 to head ring 40) coupled (as shown in Figure 7) to at least one of (i) the at least one frame (20, 30) and (ii) the at least one support and configured to couple (via head ring 40, as shown in Figures 6 and 7) the at least one frame (20, 30) to the at least one support (head support 51); and at least one adjuster (head ring 40 and spacing strips 28; head ring 40 is taught to provide adjustable positioning of the mask 10 and strips 20, 30 thereon; the user is capable securing the screw 47 in the appropriate hole 42 in head ring 40 in order to vertically adjust the position of the mask 10 and strips 20, 30 on the head ring 40; see column 7, lines 35-37 and column 8, lines 18-22; see Figure 4A; column 3, lines 45-53, columns 3-4, lines 63-2, column 7, lines 1-4 and column 9, lines 12-17 teaches that spacing strips 28 permit adjustment of the front mask part 10 relative to the rear mask part 10) coupIed (as shown in Figures 6 and 7) to at least one of (i) the at least one frame (20, 30) and (ii) the at least one support (head support 51), configured to selectively adjust (as discussed above) a distance between (vertical adjustment of the mask 10 and strips 20, 30 on the head ring 40 would vary the distance between the strips 20, 30 and the head support 51, since the head support 51 is positioned at the bottom of the head ring 40) the at least one frame (20, 30) and the at least one support (head support 51), and configured to tighten or loosen a fit of the preform (front mask part 10) with respect to the anatomy of the patient (column 3, lines 45-53, columns 3-4, lines 63-2, column 7, lines 1-4 and column 9, lines 12-17 teaches that spacing strips 28 permit adjustment of the front mask part 10 relative to the rear mask part 10; adjustment of the front mask part 10 away from the rear mask part 10  further comprising one or more visual indicators (location of knurled screw 47 within a through-hole 42) associated with the at least one frame (20, 30) that indicate the distance between (inasmuch as visual observation of which through-hole 42 the knurled screw 47 is positioned in provides visual confirmation of how far the strips 20, 30 are from the head support 51) the at least one frame (20, 30) and the at least one support (head support 51).
In regards to claim 2, Vilsmeier et al. teaches the apparatus of claim 1. Vilsmeier et al. teaches in Figure 7 that the at least one lock (knurled screw 47) and the at least one adjuster (head ring 40 and spacing strips 28) are co-located with one another.
In regards to claims 3 and 41, Vilsmeier et al. teaches the apparatus of claims 1 and 2. Vilsmeier et al. teaches in Figure 7 and column 8, lines 18-22 that the at least one lock (knurled screw 47) comprises a locking pin (the shaft of knurled screw 47) inserted through (as shown in Figure 7) an opening (through-hole 42) of the at least one adjuster (head ring 40 and spacing strips 28).
Applicant is advised that should claim 3 be found allowable, claim 41 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In regards to claim 11, Vilsmeier et al. teaches the apparatus of claim 1. Vilsmeier et al. teaches in Figures 5B and 6 and column 7, lines 49-55 that the at least one adjuster (head ring 40 and spacing strips 28) integrated into (via insertion of the attachment shoulder of head support 51 into the attachment region 45 of the head ring 40, as taught in column 7, lines 49-55; into is defined: to a position of contact with, against; https://www.merriam-webster.com/dictionary/into) the at least one support (head support 51).
In regards to claim 12, Vilsmeier et al. teaches the apparatus of claims 1 and 11. Vilsmeier et al. teaches in Figures 6 and 7 that the at least one adjuster (head ring 40 and spacing strips 28) comprises a channel (length of through-hole 42 through which .

Claim(s) 1 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vilsmeier et al. (US 5,702,406) (second interpretation).
In regards to claims 1 and 11-14, Vilsmeier et al. teaches in Figures 6 and 7 at least one preform (front mask part 10; taught in column 5, lines 64-65 to be made of thermoplastic material; column 4, lines 29-33 teaches that the thermoplastic material is softened (or, melts) in warm water; “warm” can be considered a low temperature inasmuch as it is a lower temperature than a hot temperature) formed from a low melting temperature thermoplastic, the preform (front mask part 10) being configured to be formed to the anatomy of the patient (as shown in Figure 6; mask 10 is taught in the abstract to be “individually adapted to the anatomical contours of a patient”); at least one frame (strips 20) coupled (as shown in Figures 6 and 7) to the at least one preform (front mask part 10); at least one support (head ring 40) configured to support the anatomy of the patient (head ring 40 is configured to provide lateral support to the patient’s head, as shown in Figure 6; head ring 40 is shown in Figure 6 to support the head thereon); at least one lock (connecting strip 30) coupled to (as shown in Figures 6 and 7) at least one of (i) the at least one frame (strips 20) and (ii) the at least one support (head ring 40) and configured to couple (as shown in Figure 7) the at least one frame (strips 20) to the at least one support (head ring 40); and at least one adjuster (knurled screw 47 and spacing strips 28) coupIed to at least one of (i) the at least one frame (strips 20; coupled via connecting strip 30) and (ii) the at least one support (head ring 40), configured to selectively adjust (strips 20 and head ring 40 are secured together via attachment of knurled screw 47 within connecting strip 30; changing the depth at which knurled screw 47 is positioned within the channel 37 of connecting strip 30 functions to adjust the position of the strips 20 relative to head ring 40; see column 7, lines 29-41 and column 8, lines 17-22) a distance between the at least one frame (strips 20) and the at least one support (head ring 40), and configured to tighten or loosen a fit of the preform with respect to the anatomy of the patient (column 3, lines 45-53, columns 3-4, lines 63-2, column 7, lines 1-4 and column 9, lines 12-17 teaches that spacing strips 28 permit adjustment of the front mask part 10 relative to the rear mask part 10; adjustment of the front mask part 10 away from the rear mask part 10 (and thus, away from the front of the face of the user) would loosen the fit of the front mask part 10 against the user’s face; adjustment of the front mask part 10 toward the rear mask part 10 (and thus, toward the front of the face of the user) would tighten the fit of the front mask part 10 against the user’s face) while the at least one frame (strips 20) is coupled to (adjustment on one longitudinal leg 41 of the head ring 40 can occur while the mask 10 and opposite strips 20, 30 remain coupled to the other, opposite longitudinal leg 41 of the head ring 40) the at least one support (head ring 40); wherein the at least one adjuster (knurled screw 47 and spacing strips 28) is integrated into (as shown in Figure 7) the at least one support (head ring 40); wherein the at least one adjuster (knurled screw 47 and spacing strips 28) comprises a channel (knurled screw 47 is shown in Figure 7 to be structured as a threaded screw, which would include a spiral channel) adapted to receive a portion of (the channel of the thread of knurled screw 47 is understood to receive a complimentary thread of coupling shoulder rotated, to facilitate securement; see column 8, lines 18-22) of the at least one adjuster (knurled screw 47 and spacing strips 28); wherein rotation of the at least one adjuster (knurled screw 47 and spacing strips 28) adjusts a position (by changing a depth of the position of knurled screw 47 within head ring 40; also facilitates change in orientation of the channel) of the channel (knurled screw 47 is shown in Figure 7 to be structured as a threaded screw, which would include a spiral channel) with respect to the at least one support (head ring 40). Vilsmeier et al. teaches in Figure 7 further comprising one or more visual indicators (location of the vertical edges of strips 20) associated with the at least one frame (strips 20) that indicate the distance between (inasmuch as visual observation of the position of the vertical edges of strips 20 provides visual confirmation of how far the strips 20 are from head ring 40) the at least one frame (strips 20) and the at least one support (head ring 40). Vilsmeier et al. teaches in Figures 4A, 6 and 7, column 7, lines 34-37 and column 8, lines 18-22 an index (series of through-holes 42) configured to provide discrete adjustment (the user is capable securing the screw 47 in the appropriate hole 42 in head ring 40 in order to vertically adjust the position of the mask 10 and strips 20, 30 on the head ring 40; see column 7, lines 35-37 and column 8, lines 18-22; see Figure 4A) of the distance between (adjustment of strip 20 on one longitudinal leg 41 of the head . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogdanov et al. (EP 1 537 831 A1).
In regards to claim 1, Bogdanov et al. teaches in Figures 1, 5 and 6 and [0036] at least one preform (mask 1) formed from a low melting temperature thermoplastic (mask 1 is taught in [0025] to be made of a thermoplastic material that can be heated to a molten (or, melted) state; the temperature at which the mask 1 is heated to a molten state can be considered “low” inasmuch as the temperature is low enough to enable the thermoplastic material at said temperature to be safely applied to the patient’s head, as taught in [0026]), the at least one preform (mask 1) being configured to be formed to the anatomy of the patient (taught in [0026] to be “shaped over the patient’s head”); at least one frame (top plate 12) coupled (as shown in Figure 1) to the at least one preform (mask 1); at least one support (bottom plate 13) configured to support the anatomy of the patient (inasmuch as bottom plate 13 provides a base to support the weight of the patient’s anatomy positioned on fixation plate 3); at least one lock (first screw 7/17; lock) the position of the top plate 12 relative to the bottom plate 13) coupled (as shown in Figure 6; note: all parts are coupled to form a single unit) to at least one of (i) the at least one frame (top plate 12) and (ii) the at least one support (bottom plate 13) and configured to couple (as shown in Figure 6) the at least one frame (top plate 12) to the at least one support (bottom plate 13); and at least one adjuster (second screw 7/17) coupIed to (as shown in Figure 6) at least one of (i) the at least one frame (top plate 12) and (ii) the at least one support (bottom plate 13), configured to selectively adjust (as taught in [0036]) a distance between the at least one frame (top plate 12) and the at least one support (bottom plate 13), and configured to tighten or loosen a fit of the preform (mask 1) with respect to the anatomy of the patient ([0036] teaches “the top plate 12 being displaceable towards and from the bottom plate 13, in view of increasing or decreasing the pulling force exerted by the mask 1”), while the at least one frame (top plate 12) is coupled to (as shown in Figure 6) the at least one support (bottom plate 13); and one or more visual indicators (the vertical location of first screw 7/17 relative to top plate 12 and the amount of compression of resilient member 18) associated with (inasmuch as it can be visually observed relative to the position of top plate 12) the at least one frame (top plate 12) that indicate the distance between (as taught in [0036], the vertical location of first screw 7/17 relative to top plate 12 and the amount of compression of resilient member 18 vary as the first screw 7/17 is turned to adjust the distance between the top plate 12 and bottom plate 13; so, the vertical location of first screw 7/17 relative to top plate 12 and the amount of compression of resilient member 18 can be visually observed to indicate a 
The originally relied upon embodiment of Bogdanov et al. does not teach an index configured to provide discrete adjustment of the distance between the at least one frame and the at least one support.
However, Bogdanov et al. teaches in Figures 2 and 3 and [0030] an alternate embodiment with an index (spacer 5, 20) configured to provide discrete adjustment of the distance (explicitly taught in [0030]; [0030] teaches “the distance varying means…may be adjustable in discrete steps by means of a spacer 5, 20 as shown in figure 2, 3”) between the at least one frame (top plate 12) and the at least one support (bottom plate 13).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the originally relied upon embodiment of Bogdanov et al. to include an index configured to provide discrete adjustment of the distance between the at least one frame and the at least one support as taught by the alternate embodiment of Bogdanov et al. because this element is known to “ensure optimum reproducibility of the patient positioning,” as Bogdanov et al. teaches in [0030].
In regards to claim 2, Bogdanov et al. teaches the apparatus of claim 1. Bogdanov et al. teaches in Figure 5 that the at least one lock (first screw 7/17) and the at least one adjuster (second screw 7/17) are co-located with one another (inasmuch as they are both located on the fixation plate 3).
In regards to claim 4, Bogdanov et al. teaches the apparatus of claims 1 and 2. Bogdanov et al. teaches in Figure 6 and [0036] that the at least one adjuster (second rotating) said screw) the at least one adjuster (second screw 7/17).
In regards to claim 6, Bogdanov et al. teaches the apparatus of claim 1. Bogdanov et al. teaches in Figures 5 and 6 that the at least one adjuster (second screw 7/17) includes a surface that bears against at least one of (i) the at least one support (bottom plate 13), (ii) the at least one frame (top plate 12), or (iii) a component interposed between the at least one support and the at least one frame.
In regards to claim 8, Bogdanov et al. teaches the apparatus of claim 1. Bogdanov et al. teaches in Figure 5 that the at least one adjuster (second screw 7/17) and the at least one lock (first screw 7/17) are not co-located with respect to one another (inasmuch as the first and second screws 7/17 are not positioned in the exact same location).
In regards to claim 9, Bogdanov et al. teaches the apparatus of claims 1 and 8. Bogdanov et al. teaches in Figures 5 and 6 that the at least one adjuster (second screw 7/17) is positioned on at least one of (i) the at least one frame (top plate 12), (ii) the at least one support (bottom plate 13), and (iii) at least one interposed element.
In regards to claim 10, Bogdanov et al. teaches the apparatus of claims 1 and 8. Bogdanov et al. teaches in Figures 5 and 6 that the at least one lock (first screw 7/17) is positioned on at least one of (taught in Figures 5 and 6 to be positioned on both of) (i) the at least one frame (top plate 12) and (ii) the at least one support (bottom plate 13).
In regards to claim 11, Bogdanov et al. teaches the apparatus of claim 1. Bogdanov et al. teaches in Figure 6 that the at least one adjuster (second screw 7/17) is integrated into (shown in Figure 6 to be positioned through) the at least one support (bottom plate 13).

Claims 24 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogdanov et al. (EP 1 537 831 A1).
In regards to claim 24, Bogdanov et al. teaches in Figures 1, 5 and 6 and [0036] using a system comprising: at least one preform (mask 1) formed from a low melting temperature thermoplastic (mask 1 is taught in [0025] to be made of a thermoplastic material that can be heated to a molten (or, melted) state; the temperature at which the mask 1 is heated to a molten state can be considered “low” inasmuch as the temperature is low enough to enable the thermoplastic material at said temperature to be safely applied to the patient’s head, as taught in [0026]), the at least one preform (mask 1) being configured to be formed to the anatomy of the patient (taught in [0026] to be “shaped over the patient’s head”); at least one frame (top plate 12) coupled (as shown in Figure 1) to the at least one preform (mask 1); at least one support (bottom plate 13) configured to support the anatomy of the patient (inasmuch as bottom plate 13 provides a base to support the weight of the patient’s anatomy positioned on fixation plate 3); at least one lock (first screw 7/17; taught in [0036] to adjust and fix (or, lock) the position of the top plate 12 relative to the bottom plate 13) coupled (as shown in heated to the molten plastic state, where the thermoplastic material becomes sufficient flexible to be shaped over the patients’ head”); positioning lock) the position of the top plate 12 relative to the bottom plate 13) the position of the at least one preform (mask 1, which is shown in Figure 6 to be positioned on the top plate 12) with respect to the at least one support (bottom plate 13) and immobilize the anatomy of the patient with respect to the at least one support (bottom plate 13) with the immobilization element (the abstract teaches that operation of the device results in “immobilizing at least part of a patient”); and adjusting (by displacing the top plate 12 away “from the bottom plate 13,” as taught in [0036]), while the anatomy of the patient is in place in the immobilization element (this adjustment step of [0036] is taught in Bogdanov et al. to occur after the thermoplastic material of the mask 1 is applied to the patients’ head (which is previously taught in [0026])), a distance between the immobilization element (mask 1, which is shown in Figure 6 to be positioned on the top plate 12) and the at least one support (bottom plate 13) by selectively adjusting the at least one adjuster ([0036] teaches that second screw 7/17 is used to displace the top plate 12 “towards and from the bottom plate 13”) when the at least one lock (first screw 7/17) is in the locked state or in the unlocked state (such adjustment of the second screw 7/17 must occur while the first screw 7/17 is either locked or unlocked).

However, Bogdanov et al. teaches in Figures 2 and 3 and [0030] an alternate embodiment wherein adjusting is adjustment of a discrete distance, in predetermined increments (explicitly taught in [0030]; [0030] teaches “the distance varying means…may be adjustable in discrete steps by means of a spacer 5, 20 as shown in figure 2, 3”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the method of the originally relied upon embodiment of Bogdanov et al. to include that the adjusting is adjustment of a discrete distance, in predetermined increments as taught by the alternate embodiment of Bogdanov et al. because this element is known to “ensure optimum reproducibility of the patient positioning,” as Bogdanov et al. teaches in [0030].
In regards to claim 26, Bogdanov et al. teaches the method of claim 24. Bogdanov et al. teaches in [0039] conducting radiation therapy on the anatomy of the patient ([0039] teaches that “radiation originating from various directions can be directed to the patient, to allow for an optimum treatment” when the patient immobilizing assembly is used).
In regards to claim 27, Bogdanov et al. teaches the method of claim 24. Bogdanov et al. teaches in [0036] the method further comprising, prior ([0036] teaches the top plate 12 moving toward the bottom plate 13 before the top plate 12 is moved away from the bottom plate 13; “towards and from”) to the adjusting (by displacing the top plate 12 away “from the bottom plate 13,” as taught in [0036]) step, deactivating (by 
In regards to claim 28, Bogdanov et al. teaches the method of claim 24. Bogdanov et al. teaches in [0036] that the adjusting (by displacing the top plate 12 “towards and from the bottom plate 13,” as taught in [0036]) step is performed while ([0036] teaches that second screw 7/17 is used to displace the top plate 12 “towards and from the bottom plate 13”) the at least one lock (first screw 7/17) is activated (by operating first screw 7/17 as taught in [0036]).
In regards to claim 29, Bogdanov et al. teaches the method of claim 24. Bogdanov et al. teaches in [0036] the method further comprising: deactivating (by operating first screw 7/17 in the opposite direction to move the top plate 12 “towards” the bottom plate 13,” as taught in [0036]) the at least one lock (first screw 7/17) to unlock (by moving the top plate 12, which requires the top plate 12 to be unlocked such that it is no longer in a fixed configuration) the immobilization element (mask 1, which is attached to top plate 12) from the support (bottom plate 13); and repeating ([0036] teaches the adjustment being “continuously variable,” which indicates that the adjustment can be repeatedly changed) the activating (by operating first screw 7/17 to move the top plate 12 away “from the bottom plate 13,” as taught in [0036]) and adjusting (by displacing the top plate 12 away “from the bottom plate 13,” as taught in [0036]) steps while the anatomy of the patient is in place in the immobilization element . 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogdanov et al. (EP 1 537 831 A1) in view of Erbel et al. (US 2002/0120986).
In regards to claim 25, Bogdanov et al. teaches the method of claim 24. Bogdanov et al. does not teach conducting stereotactic radiosurgery on the anatomy of the patient.
However, Erbel et al. teaches in the abstract, [0001], [0016] and [0025] an analogous method that includes conducting stereotactic radiosurgery on the anatomy of the patient ([0016] explicitly teaches positioning the patient for “stereotactic radiosurgery”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the method of Bogdanov et al. to include conducting stereotactic radiosurgery on the anatomy of the patient as taught by Erbel et al. because this step is known in the art to be a treatment plan that necessitates an immobilized patient, as Erbel et al. teaches in the abstract, [0001], [0016] and [0025].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        6/3/2021